Order entered December 30, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01304-CV

                        LG ELECTRONICS U.S.A., INC., Appellant

                                              V.

                          LOVERS TRADITION II, LP, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-09593

                                          ORDER
        Before the Court is appellee’s December 23, 2019 unopposed motion for a seven-day

extension of time to file its brief. We GRANT the motion and ORDER appellee’s brief be filed

no later than January 3, 2020. Appellant’s reply brief, if any, is DUE on or before January 30,

2020.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE